Exhibit 3
Adam M. Sparks

From:                              Adam M. Sparks
Sent:                              Friday, October 2, 2020 9:07 PM
To:                                Jennifer Davenport; RJHart@chathamcounty.org
Cc:                                Marcus Haggard
Subject:                           Anderson v. Raffensperger - Court Order Compliance


Counsel:

We have emailed several times, and also called Ms. Davenport’s cell phone today, about the Court’s Order (Dkt. No. 125)
in this case to produce June and November voting equipment allocation plans. On today’s call, for which it appears
Chatham County did not appear, the Court stated that it expected compliance with its order and production of the
requested data and information to Plaintiffs immediately. Please advise us without delay when we will receive the
allocation information (in Excel format if available). If you would like to speak about this, I am available tomorrow
morning at 762.233.4267.

Best regards,

        Adam M. Sparks
        Litigation and Regulatory Associate
        Tel: 404-835-8067
        Email: sparks@khlawfirm.com

        Krevolin | Horst
        One Atlantic Center
        1201 West Peachtree Street, NW
        Suite 3250 | Atlanta, GA 30309
        Tel: 404-888-9700
        www.khlawfirm.com

        Sent from my mobile; please forgive typos, shorthand, misspellings, etc.

        A Member of Primerus International Society of Law Firms

        The preceding email message may be confidential or protected by the attorney-client privilege. It is not
        intended for transmission to, or receipt by, any unauthorized persons. If you have received this message
        in error, please (i) do not read it, (ii) reply to the sender that you received the message in error, and (iii)
        erase or destroy the message. Legal advice contained in the preceding message is solely for the benefit of
        client(s) represented by Krevolin & Horst, LLC the particular matter that is the subject of this message,
        and may not be relied upon by any other party.

        Internal Revenue Service regulations require that certain types of written advice include a disclaimer. To
        the extent the preceding message contains advice relating to a Federal tax issue, unless expressly stated
        otherwise the advice is not intended or written to be used, and it cannot be used by the recipient or any
        other taxpayer, for the purpose of avoiding Federal tax penalties, and was not written to support the
        promotion or marketing of any transaction or matter discussed herein.




                                                              1
Adam M. Sparks

From:                                Jennifer Davenport <jdavenport@chathamcounty.org>
Sent:                                Saturday, October 3, 2020 7:33 AM
To:                                  Adam M. Sparks
Cc:                                  Marcus Haggard
Subject:                             Re: Chatham?



Good morning, Adam.
I saw your messages late last night. I was not at work yesterday and my phone battery died so I am not sure
what happened. I understood my staff was producing what we had yesterday morning. I will be back in touch
in an hour or so with an update.
Thank you.
Jen



From: Adam M. Sparks <sparks@khlawfirm.com>
Sent: Friday, October 2, 2020 3:05 PM
To: Jennifer Davenport
Cc: Marcus Haggard
Subject: Fwd: Chatham?

Hi Jen,

Did you or your colleague send us something re: Judge Brown’s order and I missed it? I’ve been in the car.

Thanks,

          Adam M. Sparks
          Litigation and Regulatory Associate
          Tel: 404-835-8067
          Email: sparks@khlawfirm.com

          Krevolin | Horst
          One Atlantic Center
          1201 West Peachtree Street, NW
          Suite 3250 | Atlanta, GA 30309
          Tel: 404-888-9700
          www.khlawfirm.com

          Sent from my mobile; please forgive typos, shorthand, misspellings, etc.

          A Member of Primerus International Society of Law Firms

          The preceding email message may be confidential or protected by the attorney-client privilege. It is not
          intended for transmission to, or receipt by, any unauthorized persons. If you have received this message
          in error, please (i) do not read it, (ii) reply to the sender that you received the message in error, and (iii)
          erase or destroy the message. Legal advice contained in the preceding message is solely for the benefit of
                                                                1
      client(s) represented by Krevolin & Horst, LLC the particular matter that is the subject of this message,
      and may not be relied upon by any other party.

      Internal Revenue Service regulations require that certain types of written advice include a disclaimer. To
      the extent the preceding message contains advice relating to a Federal tax issue, unless expressly stated
      otherwise the advice is not intended or written to be used, and it cannot be used by the recipient or any
      other taxpayer, for the purpose of avoiding Federal tax penalties, and was not written to support the
      promotion or marketing of any transaction or matter discussed herein.


Begin forwarded message:

      From: "Haggard, Marcus (Perkins Coie)" <MHaggard@perkinscoie.com>
      Date: October 2, 2020 at 3:00:48 PM EDT
      To: "Adam M. Sparks" <sparks@khlawfirm.com>
      Subject: Chatham?


      Adam,

      I haven’t seen anything from Chatham, have you?

      Best,

      Marcus

      Marcus A. Haggard | Perkins Coie LLP
      ASSOCIATE
      1900 Sixteenth Street Suite 1400
      Denver, CO 80202-5255
      D. +1.303.291.2370
      F. +1.303.291.2470
      E. MHaggard@perkinscoie.com

      Admitted in New York; Washington, DC; and Colorado
      Bio: http://www.perkinscoie.com/mhaggard




      NOTICE: This communication may contain privileged or other confidential information. If you have received it in error, please advise the
      sender by reply email and immediately delete the message and any attachments without copying or disclosing the contents. Thank you.




                                                                            2
Adam M. Sparks

From:                                    Adam M. Sparks
Sent:                                    Saturday, October 3, 2020 1:19 PM
To:                                      'Jennifer Davenport'
Cc:                                      'Haggard, Marcus (Perkins Coie)'
Subject:                                 RE: Poll Allocation Report - Chatham County BOE


Good afternoon Jennifer,

Thank you for the spreadsheet. I sent it to our team this morning.

I will await information on assigned registered voters per precinct. When will we receive it? I called you just now but got
a voicemail message directing me to leave you a text or email, which I’ve just now done.

From looking at these data in the spreadsheet, it appears that each given precinct is at its own separate location – that
is, that no precincts are being consolidated at a given polling place for November 3. Will you confirm?

And I see there are columns marked both “DRE” (column G) and “Touchscreens” (column Q), which is a bit confusing as
to which one might mean BMDs assigned to a given precinct. Will you clarify? And will the superintendent provide
information on assigned Poll Pads and ICP scanners as well?

Thank you,

                            Adam M. Sparks
                            Litigation and Regulatory Associate
                            Tel: 404-835-8067
                            Email: sparks@khlawfirm.com
www.khlawfirm.com

A Member of Primerus International Society of Law Firms

The preceding email message may be confidential or protected by the attorney-client privilege. It is not intended for transmission to, or
receipt by, any unauthorized persons. If you have received this message in error, please (i) do not read it, (ii) reply to the sender that you
received the message in error, and (iii) erase or destroy the message. Legal advice contained in the preceding message is solely for the
benefit of client(s) represented by Krevolin & Horst, LLC the particular matter that is the subject of this message, and may not be relied
upon by any other party.

Internal Revenue Service regulations require that certain types of written advice include a disclaimer. To the extent the preceding message
contains advice relating to a Federal tax issue, unless expressly stated otherwise the advice is not intended or written to be used, and it
cannot be used by the recipient or any other taxpayer, for the purpose of avoiding Federal tax penalties, and was not written to support the
promotion or marketing of any transaction or matter discussed herein.




From: Jennifer Davenport <jdavenport@chathamcounty.org>
Sent: Saturday, October 3, 2020 7:48 AM
To: Adam M. Sparks <sparks@khlawfirm.com>
Subject: Fw: Poll Allocation Report



                                                                        1
Adam,

Here is the information I have now. I will formally produce it later today but this is what I received from the
Superintended. Can you let me know if this contains all of the information you need? I believe it may be
lacking the number of registered voters for each location and I will to gather this information as soon as
possible.

Thank you.

Jen




                                                        2
Adam M. Sparks

From:                                    Adam M. Sparks
Sent:                                    Monday, October 5, 2020 10:01 AM
To:                                      'Jennifer Davenport'
Subject:                                 RE: Poll Allocation Report - Chatham County BOE
Attachments:                             qryChathamActiveByPrecinct.xlsx


Jen,

Thank you for sending the clarifications and these new data with registered active voters by precinct. I note that we
have no data from Chatham County concerning poll pad and ICP scanner assignments by precinct for November 2020,
and no data about voting machine allocation at all concerning the June 9, 2020 primary.

Unfortunately, as I explained when we spoke on Saturday afternoon, these data are arriving too late to be of use for the
brief we must file by 5pm today (reaffirmed by the Court’s email this morning), in no small part because our expert is
not available to analyze them. This is why I asked that Chatham County take all the steps it could to comply with the
Court’s orders and to send these data to our attention no later than yesterday.

Nevertheless, I appreciate your forwarding them. I have sent them on to my co-counsel.

Best regards,

                            Adam M. Sparks
                            Litigation, Election Law, and Regulatory Senior Counsel
                            Tel: 404-835-8067
                            Email: sparks@khlawfirm.com
www.khlawfirm.com

A Member of Primerus International Society of Law Firms

The preceding email message may be confidential or protected by the attorney-client privilege. It is not intended for transmission to, or
receipt by, any unauthorized persons. If you have received this message in error, please (i) do not read it, (ii) reply to the sender that you
received the message in error, and (iii) erase or destroy the message. Legal advice contained in the preceding message is solely for the
benefit of client(s) represented by Krevolin & Horst, LLC the particular matter that is the subject of this message, and may not be relied
upon by any other party.

Internal Revenue Service regulations require that certain types of written advice include a disclaimer. To the extent the preceding message
contains advice relating to a Federal tax issue, unless expressly stated otherwise the advice is not intended or written to be used, and it
cannot be used by the recipient or any other taxpayer, for the purpose of avoiding Federal tax penalties, and was not written to support the
promotion or marketing of any transaction or matter discussed herein.


From: Jennifer Davenport <jdavenport@chathamcounty.org>
Sent: Monday, October 5, 2020 8:41 AM
To: Adam M. Sparks <sparks@khlawfirm.com>
Subject: Poll Allocation Report - Chatham County BOE

Good morning, Adam.
Attached is a second spreadsheet with the per precinct numbers.



                                                                        1
As we discussed Saturday, the first spreadsheet provided was confusing. The DRE column is not valid and is showing
from an older system. The Touchscreen column shows the number of machines planned for November 2020.

Additionally, each precinct has one scanner and 5 poll pads assigned for use in November of 2020. Chatham County has
one physical location for two precincts which is labeled “Eli Whitney” on the spreadsheet provided Friday.

Please let me know if you are missing any data from Chatham County.

Thank you.
Jen


Jennifer R. Davenport
Assistant County Attorney of Chatham County
(912)652-7884
(912)507-1589




                                                          2
